Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114. including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 7 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmsson US 20150071370 Baghel US 20140334330
1. A method of wireless communication of a base station, comprising:
receiving, from a user equipment (UE), information indicating properties of each of at least one interfering signal of the UE, the properties including at least a classification of the at least one interfering signal as being in accordance with a Wi-Fi wireless technology or a Long Term Evolution (LTE) wireless technology (Wilhelmsson: [0100-0119] fig. 3-9, unit 830, claims 24-26); and 
Wilhelmsson: [0123] fig. 3-9, unit 840-850);
wherein the classification of the at least one interfering signal further comprise a type of Wi-Fi wireless technology based on Wi-Fi preamble, Wi-Fi bandwidth, or duration of the at least one interfering signal or an LTE wireless technology from a different Public Land Mobile Network (PLMN) based on PLMN ID, asynchronous LTE-unlicensed waveform, or duration of the at least one interfering signal (Wilhelmsson: [0100-0103] fig. 4-6 - For example, if the transmitting RF communication device 100A is operating according to the WiFi standard (IEEE 802.11) and the interference is caused by a Bluetooth.RTM. device, the bit could be set to indicate that the interference is caused by another RAT. In other words, the coding would be 0: same RAT; 1: different RAT)
Wilhelmsson merely teach the term a Long Term Evolution (LTE) wireless technology
	Baghel further teaches at least one interfering signal as being in accordance with Wi-Fi wireless technology or a Long Term Evolution (LTE) wireless technology (Baghel: figs. 3, 6 [0041, 0056-0057, 0068] - the UE 102 may indicate the direction of interference to the network entity 104 by setting a value in the interference information. The value comprises `EUTRA`, `other`, and `both`, where the value `EUTRA` implies the victim of in-device coexistence interference is the LTE radio technology, the value `other` implies the victim of in-device coexistence interference is non-LTE radio technology (such as WiFi or Bluetooth), and the value `both` implies the LTE radio technology and non-LTE radio technology are victims of the in-device coexistence interference)) in order to determines the non-LTE band 306 is causing interference with the LTE band [0068].
	Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recite limitation into Wilhelmsson’s invention in order to determines the non-LTE band 306 is causing interference with the LTE band [0068], as taught by Baghel.

2. The method of claim 1, wherein the sent information comprises downlink assignment for a downlink transmission to mitigate the at least one interfering signal (Wilhelmsson: [0106]).  

3. The method of claim 1, wherein the sent information comprises a configuration for interference measurements by the UE (Wilhelmsson: [0106, 0120-0126]). 

4. The method of claim 1, wherein the at least one interfering signal is unknown to the base station (Wilhelmsson: [0115-0119] fig. 3-9, unit 830). 

5. The method of claim 1, wherein the at least one interfering signal comprises an LTE-Unlicensed signal (Wilhelmsson: [0116], claim 25-claim 26). 

6. The method of claim 1, wherein the at least one interfering signal comprises a Wi-Fi signal (Wilhelmsson: [0116], claim 25).

Wilhelmsson: [00370038, 0042, 0102, 0117]).

Regarding claims 8-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is an “apparatus” with a processor and a memory (Wilhelmsson: fig. 1) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims arid interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Response to Arguments
           Applicant's arguments filed on 01/14/21 have been fully considered but they are not persuasive.  
            Applicant Argument:
           Applicant maintains that Wilhelmsson and Baghel, individually or in combination, fail to disclose or suggest: “receiving, from a user equipment (UE), information indicating properties of each of at least one interfering signal of the UE, the properties including at least a classification of the at least one interfering signal as being in accordance with a Wi-Fi wireless technology or a Long Term Evolution (LTE) wireless technology, wherein the classification of the at least one interfering signal further comprise a type of Wi-Fi wireless technology based on Wi-Fi preamble, 

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 4-6, [0100-0103]) of Wilhelmsson, for example: FIG. 5 shows a schematic view of an ACK/NACK portion 400 of a general acknowledgment message as in FIG. 4. In one embodiment the ACK/NACK portion 400 also has a fourth portion (TYPE) indicating the type of the interference. The TYPE portion may be one or more bits and coded to identify the RAT causing the interference. 
[0101] In one embodiment the TYPE portion may only be one bit indicating whether the interference is caused by the same RAT as is used by the transmitting RF communication device 100A. For example, if the transmitting RF communication device 100A is operating according to the WiFi standard (IEEE 802.11) and the interference is caused by a Bluetooth.RTM. device, the bit could be set to indicate that the interference is caused by another RAT. In other words, the coding would be 0: same RAT; 1: different RAT. 
[0102] This enables the transmitting RF communication device 100A to adapt the coding scheme more precisely by knowing what kind of RAT is causing the interference. For example, 
[0103] In one embodiment the receiving RF communication device 100B is further configured to determine the severity of the interference (or noise) and to append information indicating the severity to the acknowledgment message (herein it’s considered same as receiving, from a user equipment (UE), information indicating properties of each of at least one interfering signal of the UE, the properties including at least a classification of the at least one interfering signal as being in accordance with a Wi-Fi wireless technology or a Long Term Evolution (LTE) wireless technology, wherein the classification of the at least one interfering signal further comprise a type of Wi-Fi wireless technology based on Wi-Fi preamble, Wi-Fi bandwidth, or duration of the at least one interfering signal or an LTE wireless technology from a different Public Land Mobile Network (PLMN) based on PLMN ID, asynchronous LTE-unlicensed waveform, or duration of the at least one interfering signal,” as recited in independent claims 1, 8, and 15).
Furthermore, the Examiner would like to draw attention to (fig. 1, 3, 6, [0041, 0056-0057]) of Baghel, for example: the wireless operating environment 100 includes a network entity 104 (e.g., an evolved Node B (eNB)) and a User Equipment (UE) 102 connected via a wireless air interface 106 based on the Long Term Evolution (LTE) technology. The UE 102 includes an LTE module 108, a non-LTE module 112, and a coordinator 110. The non-LTE module 112 may be either used for providing short range wireless services, such as WiFi or Bluetooth within the Industrial Scientific and Medical (ISM) frequency band. Alternatively, the non-LTE module may be used for providing geographical location identification and positioning services using Global Navigation Satellite System (GNSS) receiver. The LTE module 108 operates on an LTE carrier frequency while the non-LTE module 112 operates on a non-LTE frequency (e.g., ISM band)…. the UE 102 may indicate the direction of interference to the network entity 104 by setting a value in the interference information. The value comprises `EUTRA`, `other`, and `both`, where the value `EUTRA` implies the victim of in-device coexistence interference is the LTE radio technology, the value `other` implies the victim of in-device coexistence interference is non-LTE radio technology (such as WiFi or Bluetooth), and the value `both` implies the LTE radio technology and non-LTE radio technology are victims of the in-device coexistence interference (herein it’s considered same as receiving, from a user equipment (UE), information indicating properties of each of at least one interfering signal of the UE, the properties including at least a classification of the at least one interfering signal as being in accordance with a Wi-Fi wireless technology or a Long Term Evolution (LTE) wireless technology, wherein the classification of the at least one interfering signal further comprise a type of Wi-Fi wireless technology based on Wi-Fi preamble, Wi-Fi bandwidth, or duration of the at least one interfering signal or an LTE wireless technology from a different Public Land Mobile Network (PLMN) based on PLMN ID, asynchronous LTE-unlicensed waveform, or duration of the at least one interfering signal,” as recited in independent claims 1, 8, and 15)
Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415